Citation Nr: 0805405	
Decision Date: 02/15/08    Archive Date: 02/26/08

DOCKET NO.  05-18 138	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri



THE ISSUE

Entitlement to service connection for bilateral hearing loss.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel




INTRODUCTION

The veteran served on active duty from September 1998 to 
February 1999, from November 2001 to September 2002, and from 
February 2003 to February 2004.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in St. 
Louis, Missouri (RO).  

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.


REMAND

The veteran is seeking entitlement to service connection for 
bilateral hearing loss.  In particular, he claims that his 
hearing loss was caused by constant loud noise exposure 
inservice from firearms, mortars, engines, and motors.  The 
veteran also contends that his hearing loss is the result of 
an incident where he was injured by a roadside explosion.  
The veteran's most recent report of separation, Form DD 214, 
reveals that he was awarded a Purple Heart.  The veteran's 
inservice specialty, throughout all three tours of duty, was 
military police.

After reviewing the veteran's claims folder, the Board 
concludes that additional development is necessary in order 
to comply with VA's duty to notify and assist.  See 38 
U.S.C.A. §§ 5102, 5103, 5103A. 

The veteran's service medical records are replete with 
complaints of bilateral hearing loss throughout his second 
and third tour of duty.  Comparison of audiological 
examinations from June 1998, October 1998, August 2002, and 
January 2004 shows an upward shift in tested thresholds at 
all levels in the right ear, and in tested thresholds at the 
500, 1000, 2000, 3000, and 4000 levels in the left ear.  Both 
the August 2002 and the January 2004 audiological 
examinations note that the veteran was "[r]outinely noise 
exposed."  In addition, a June 2002 treatment record 
diagnosed "bilateral high frequency neurosensory hearing 
loss that appears to be noise induced."  

Although the veteran was afforded a VA audiological 
examination in March 2004 to determine the severity and the 
etiology of his bilateral hearing loss, the VA examiner only 
considered whether the veteran's bilateral hearing loss was 
related to his most recent period of active duty, from 
February 2003 through February 2004, and did not consider 
whether the veteran's bilateral hearing loss could be related 
to his prior periods active duty service.  While the VA 
examiner noted that the veteran's claims file was reviewed, 
the opinion only considered audiological evaluations 
performed during the veteran's last tour of duty.

As the March 2004 VA opinion did not address whether the 
veteran's hearing loss was incurred as a result of all of his 
active duty service, the Board finds that remand is required.  
Comparison of the audiology reports from the veteran's June 
1998 entrance examination and the other audiological 
evaluations performed throughout his active duty service 
shows an upward shift in tested thresholds.  Under these 
circumstances, as a decrease in the veteran's hearing acuity 
was shown inservice, a current hearing loss is shown to be 
due to noise exposure, and the veteran was exposed to noise 
inservice, the veteran should be provided with a new VA 
audiological examination to determine whether the veteran's 
bilateral hearing loss is related to any of his periods of 
active duty service. 

Accordingly, the case is remanded for the following action:

1.  The veteran must be afforded the 
appropriate VA examination by a different 
VA examiner to determine the current 
existence and etiology of any bilateral 
hearing loss found.  The claims folder 
must be provided to and reviewed by the 
examiner.  All pertinent symptomatology 
and findings must be reported in detail.  
Any indicated diagnostic tests and 
studies, to include an audiogram, must be 
accomplished.  Specifically, the results 
of the audiological evaluation must state, 
in numbers, the findings of puretone 
decibel loss at 500, 1000, 2000, 3000, and 
4000 Hertz, provide the puretone threshold 
average, and must also state the results 
of the word recognition test, in 
percentages, using the Maryland CNC test.  
After a review of the examination findings 
and the entire evidence of record, the 
examiner must render an opinion, in light 
of the service and post service evidence 
of record, as to whether any current 
bilateral hearing loss is related to the 
veteran's periods of military service, or 
to any incident therein, to include as due 
to noise exposure.  The veteran's military 
occupational specialty, the objective 
medical findings in the service medical 
records, the previous VA audiological 
evaluation currently of record, the 
veteran's history of inservice and post-
service noise exposure, and any other 
pertinent clinical findings of record, 
must be taken into account.  The examiner 
must specifically address the question of 
whether any degree of hearing loss began 
as a result of any inservice noise 
exposure.  A complete rationale for all 
opinions must be provided.  If the 
examiner cannot provide the above 
requested opinion without resort to 
speculation, it must be so stated.  The 
report prepared must be typed.

2.  The RO must notify the veteran that it 
is his responsibility to report for any 
scheduled examination and to cooperate in 
the development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 
3.158, 3.655 (2007).  In the event that 
the veteran does not report for any 
scheduled examination, documentation must 
be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It must also be 
indicated whether any notice that was sent 
was returned as undeliverable.

3.  The examination report must be 
reviewed to ensure that it is in complete 
compliance with the directives of this 
remand.  If the report is deficient in any 
manner, the RO must implement corrective 
procedures.

4.  After completing the above actions, 
and any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
paragraphs above, the claim must be 
readjudicated.  If the claim remains 
denied, a supplemental statement of the 
case must be provided to the veteran and 
his representative.  After the veteran and 
his representative have had an adequate 
opportunity to respond, the appeal must be 
returned to the Board for appellate 
review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999). 



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



